          Case 3:18-cv-00540-HDM-CBC Document 20 Filed 02/05/19 Page 1 of 2




1
     DRUMMOND LAW FIRM, P.C.
     Craig W. Drummond, Esq.
2    Nevada Bar No. 011109
     810 S. Casino Center Blvd., Ste 101
3
     Las Vegas, NV 89101
4    T: (702) 366-9966
     F: (702) 508-9440
5
     craig@drummondfirm.com
6    Attorney for Plaintiffs
7

8                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
9

10   Theodore and Rhonda Elwell                  ) Case No.: :18-CV-0540-HDM-CBC
                                                 )
11
     Plaintiffs,                                 ) Notice of Settlement
12                                               )
            vs.                                  )
13
                                                 )
14   Jayco, Inc. and Sierra RV Supercenter Inc., )
     a foreign corporation; DOES I-V; and        )
15   ROE CORPORATIONS VI-X, inclusive, )
16                                               )
     Defendants.                                 )
17

18          Plaintiffs, hereby notify the court that the parties have reached a settlement in the matter.
19   The parties will follow-up with a stipulation for dismissal once the settlement has been finalized.
20

21          RESPECTFULLY SUBMITTED this 5th day of February, 2019.
22
                                                                   //SIGNED//
23                                                     By:_____________________________
24
                                                          Craig W. Drummond, Esq.
                                                          Nevada Bar No. 0011109
25                                                        810 S. Casino Center Blvd., Ste 101
                                                          Las Vegas, NV 89101
26

27

28

                                                       1
           Case 3:18-cv-00540-HDM-CBC Document 20 Filed 02/05/19 Page 2 of 2




                                       CERTIFICATE OF SERVICE
1

2           I HEREBY CERTIFY that on this 5th day of February, 2019, the undersigned served the
3    foregoing NOTICE OF SETTLEMENT on all counsel herein by causing a true copy to be served via
4    the CM/ECF system, which was served via electronic transmission.
5
     Karie N. Wilson, Esq.
6    ALVERSON TAYLOR & SANDERS
     6605 Grand Montecito Pkwy., Suite 200
7    Las Vegas, Nevada 89149
     T: (702) 384-7000
8
     F: (702) 385-7000
9    kwilson@alversontaylor.com
     Attorney for Defendants
10
                                                                        /s/ AD
11
                                                      _____________________________________
12
                                                      An Employee of DRUMMOND LAW FIRM
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
